Citation Nr: 1133548	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from August 2004 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO, inter alia, denied a claim for service connection for asthma.  In December 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In May 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a June 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has a current asthma disability.

3.  Asthma was not noted at the time of medical examination for the Veteran's entry into service; the Veteran was treated for asthma in service. 

4.  There is no clear and unmistakable evidence that asthma existed prior to service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Naval hospital medical records indicate that, in September 1999, at the age of 13, the Veteran was given a physical, which included an examination of the lungs.  The assessment was normal examination.  

Naval hospital records dated in August 2000 indicate that, on a sports participation form, the Veteran's parent stated that the Veteran had never had asthma, wheezing, hay fever, or coughing spells after exercise.  Chest examination was noted to be normal, and a medical examiner certified that examination revealed no conditions that would prevent the Veteran from participation in interscholastic sports.  

The report of a July 2004 medical examination for the Veteran's entry into service indicates a normal evaluation of the lungs and chest, and no asthma was noted.  The Veteran reported never having had asthma or any breathing problems related to exercise, weather, pollens, etc., wheezing or problems with wheezing, or shortness of breath, and never having been prescribed an inhaler.  

Service treatment records reflect that, in November 2004, the Veteran was noted to complain of shortness of breath with exercise.  It was noted that the Veteran's brother had asthma, but that she had never had asthma, and had occasional allergy symptoms, with no medications.  The assessment was allergies, rule out asthma.  

In November 2004, the Veteran was evaluated by physicians for Entrance Physical Standards Board Proceedings (Medical Board) for her complaints of shortness of breath.  It was noted that the Veteran had complained of shortness of breath with exercise since arriving in August 2004, and that symptoms began within 5 to 10 minutes of beginning exercise and resolved within 10 to 15 minutes after stopping.  Past medical history was noted to be noncontributory, it was noted that the Veteran's brother had asthma.  Following examination, including pulmonary function tests (PFTs), the diagnosis was "[a]sthma, mild, persistent, existed prior to service."  It was recommended that the Veteran be discharged from the military, that she continue her normal duties to the best of her ability, that a temporary profile be issued to reduce complications of asthma, and that an asthma class be scheduled.  It was also noted that medications prescribed that day included Flovent and Proventil meter-dose inhalers.  It was also noted that the Veteran should have no mandatory strenuous physical activity pending discharge.

The Medical Board report also indicates that the Veteran signed a statement acknowledging that she had been informed of the medical findings, understood that legal advice of any attorney employed by the Army was available to her or that she may consult civilian counsel at her own expense.  It also indicates that the Veteran checked and initialed a box next to the statement, "I concur with these proceedings and request that I be retained on active duty."  Optional statements the Veteran did not check include the following: "I disagree with these proceedings because my condition did not exist prior to service (specific medical evidence is attached) and request my case be returned to the medical approving authority for reconsideration"; and "I disagree with these proceedings because my condition was not disqualifying on entry and was aggravated by service (specific medical evidence is attached) and request my case be returned to the medical approving authority for reconsideration."

The Veteran's service records further reflect that, in December 2004, her unit decided to retain her despite the Medical Board's recommendation.  However, a January 12, 2005, note from a head nurse reflects that the Veteran had gone on Christmas exodus subsequent to being retained, but then returned to continue basic training, and developed further problems with her asthma.  Consequently, a lieutenant from the Veteran's unit contacted the nurse about requesting another Medical Board proceeding.  The nurse advised the lieutenant that, since the unit had made the initial decision to retain the Veteran, it could discharge her without going through new Medical Board proceedings.  The Veteran was subsequently discharged on February 3, 2005.  Prior to discharge, the Veteran indicated that she did not wish to have a separation examination, and one was not conducted.  On a January 20, 2005, report of medical assessment, the Veteran indicated that she was taking Albuterol for asthma, and acknowledged that, at the present time, she did not intend to seek VA disability, but included the statement "No asthma before entering military."  

In a written statement received in July 2008, the Veteran asserted that, prior to service, she never had any problems with, had to take medication for, or had been diagnosed with asthma.  

The report of an August 2010 VA examination indicates that the Veteran reported sudden onset of wheezing and shortness of breath while running as part of her physical training.  She reported being given an inhaler for regular use and prior to exertion, and antihistamines, which did not affect her breathing, but that she was on no medications at present, and last using a rescue inhaler around 2008.  She reported that she still had wheezes with changes in weather and with moderate activity.  She also reported that she had no seasonal allergies, and had had no allergy testing in the past.  After examination of the Veteran, which included PFTs, the diagnosis was bronchial asthma.

The VA examiner opined that the Veteran's asthma was not caused by, a result of, or aggravated beyond its normal progression by, her military service.  The examiner noted that the Veteran's symptoms were present from the time of her entry into basic training, and that indications were that the condition had genetic influence of excessive immunoglobulin-E reaction and existed prior to her military service despite a lack of triggers/symptoms.  The examiner stated that the allergic component would also have been present prior to her service.  The examiner also stated that the course of asthma was one of exacerbations and remissions, and that the natural course of the disease's progression was not in any way altered by her time in the military.  The examiner further concluded that running had triggered an exacerbation of a pre-existing illness and had resolved within a few days, and that none of the Veteran's military duties worsened the course of her asthma or resulted in additional disability.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for asthma must be granted.

Service treatment records establish in-service asthma diagnoses and treatment, and the report of an August 2010 VA examination establishes that the Veteran has a current asthma disability.  Also, the report of the July 2004 medical examination for the Veteran's entry into service indicates a normal evaluation of the lungs and chest, with no asthma noted; as such, the presumption of soundness in 38 U.S.C.A. § 1111 applies.  Moreover, in this case, the Board finds that there is no clear and unmistakable evidence that asthma existed prior to service to rebut the presumption of soundness. 

The Board acknowledges that the only competent opinion evidence of record regarding the matters of whether asthma existed prior to, or was aggravated by, service-the November 2004 Medical Board report and the report of the August 2008 VA examination-are adverse to the Veteran's claim.  However, while the November 2004 Medical Board report reflects the conclusion that the Veteran had mild, persistent asthma, which existed prior to service, the report contains no explanation or rationale, and cites no supporting evidence, whatsoever, for the finding that asthma pre-existed service.  Also, while the Veteran indicated by signature that she agreed with the Medical Board report findings, the Board notes that at the time of her July 2004 entrance examination, during in-service treatment in November 2004, and on the January 2005 report of medical assessment for her separation from service, she indicated that she had never had problems with or treatment for asthma prior to her period of service.  In light of these circumstances, the Board finds that the Medical Board report does not constitute clear and unmistakable evidence that the Veteran's asthma pre-existed service.

Furthermore, while the August 2010 VA examiner opined that asthma existed prior to, and was not aggravated beyond its normal progression by, military service, the Board finds that such evidence, when considered with the record as a whole, is insufficient to rebut the presumption of soundness.  While the examiner stated that "[i]ndications" were that the Veteran's asthma "existed prior to her military service despite a lack of triggers/symptoms," the examiner did not clearly state what such "[i]ndications" were, or persuasively explain how such "[i]ndications" established that asthma pre-existed service.

The Board notes the VA examiner's statement that the Veteran's symptoms were present from the time of her entry into basic training, and that indications were that the condition had genetic influence of excessive immunoglobulin-E reaction, and that this allergic component would also have been present prior to her service.  However, the examiner did not clearly state the basis for, or cite specific evidence in the record to support, the determination that the Veteran had excessive immunoglobulin-E reaction.  This is significant in light of the fact that, while in November 2004 the Veteran reported having occasional allergy symptoms with no medications, at the time of her July 2004 entrance examination, she reported never having had asthma or any breathing problems related to exercise, weather, pollens, etc., wheezing or problems with wheezing, or shortness of breath, or ever having been prescribed an inhaler; furthermore, at the time of the August 2010 VA examination, the Veteran reported having no seasonal allergies or any allergy testing in the past, and that antihistamines prescribed in the past had not affected her breathing.  Moreover, even if the Veteran did have allergies or predisposition to allergic reaction prior to service, the examiner did not clearly explain how this fact would establish that asthma pre-existed service.

Also, while the VA examiner stated that the course of asthma was one of exacerbations and remissions, and that there may have been a lack of triggers/symptoms prior to service, the examiner did not discuss or explain the September 1999 or August 2000 Naval hospital medical records indicating normal physical examination of the lungs and chest, the Veteran's parent's statement that the Veteran had never had asthma, wheezing, hay fever, or coughing spells after exercise, and the medical examiner's certification that examination revealed no conditions that would prevent participation in interscholastic sports.  In this regard, the VA examiner did not explain when the Veteran first might have developed asthma, or explain why the Veteran clearly must have had asthma prior to service.

Essentially, the August 2010 VA examiner appears to have based the opinion that the Veteran had asthma prior to service-even though she had no symptoms until service-on her risk factors for developing asthma, and how quickly asthma symptoms manifested in service.  In light of the evidence as a whole, to include the September 1999 or August 2000 Naval hospital medical records indicating the absence of asthma, and the Veteran's statements that she did not have problems with or treatment for asthma prior to service-which, in light of their consistency and the lack of any contrary evidence, the Board finds credible-the Board finds that the August 2010 VA examination report does not constitute clear and unmistakable evidence that the Veteran's asthma pre-existed service.

Under these circumstances, the Board finds that there is no clear and unmistakable evidence that the Veteran's current asthma disability-with which she was diagnosed, and for which she received treatment, in service-existed prior to service.  Thus, the presumption of soundness in 38 U.S.C.A. § 1111 has not been rebutted.  Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for asthma are met.
 


ORDER

Service connection for asthma is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


